Title: [February 1779]
From: Adams, John
To: 



      1779. Feb. 2. Tuesday.
      
      
       Last Tuesday, I dined in Company with the Abbe Raynal, and Mr. Gebelin, and asked them to dine with me, on the then next Sunday. Accordingly the day before Yesterday, they both came.
       M. Raynal is the most eloquent Man, I ever heard speak in French. His Voice is sharp and clear but pleasant. He talks a great deal, and is very entertaining. M. Gebelin is much less addicted to talking. He is silent, soft, and still. His Mind always upon the Stretch.
      
      
       
        
   
   Guillaume Thomas François, Abbé Raynal (1713–1796), French philosophe and historian, is best remembered for his immensely popular Histoire philosophique et politique des établissentens et du commerce des Européens dans les deux Indes, first published at Amsterdam, 1770. The Catalogue of JA’s LibraryCatalogue of the John Adams Library in the Public Library of the City of Boston, Boston, 1917. records several works by Raynal owned by JA that have come to rest in the Boston Public Library, including the Histoire des deux Indes in both French and English editions.


       
      
      

      Feb. 4.
      
      
       Breakfasted with the Abbe Raynal, at his House at his particular Invitation, with a large Company of Gentlemen and Ladies. The Abbé is more than Sixty, seems worn with Studies, but he has Spirit, Wit, Eloquence and Fire enough.
      
       

      Feb. 5. Fryday.
      
      
       The Duke de Rochefoucault, Mr. Turgot, Abbe Rochon and De la Roche, dined here.
      
      

      1779. Feb. 8.
      
      
       In Conversation with Dr. Franklin, in the Morning I gave him my Opinion, of Mr. Deanes Address to the People of America, with great Freedom and perhaps with too much Warmth. I told him that it was one of the most wicked and abominable Productions that ever sprung from an human Heart. That there was no safety in Integrity against such a Man. That I should wait upon The Comte de Vergennes, and the other Ministers, and see in what light they considerd this Conduct of Mr. Deane. That if they, and their Representatives in America, were determined to countenance and support by their Influence such Men and Measures in America, it was no matter how soon the Alliance was broke. That no Evil could be greater, nor any Government worse, than the Toleration of such Conduct. No one was present, but the Doctor and his Grandson.
       In the Evening, I told Dr. Bancroft, to the same Effect, that the Address appeared to me in a very attrocious Light, that however difficult Mr. Lees Temper might be, in my Opinion he was an honest Man, and had the utmost fidelity towards the united States. That such a Contempt of Congress committed in the City where they set, and the Publication of such Accusations in the Face of the Universe, so false and groundless as the most heinous of them appeared to me, these Accusations attempted to be coloured by such frivolous Tittle Tattle, such Accusations made too by a Man who had been in high Trust, against two others, who were still so, appeared to me, Evidence of such a Complication of vile Passions, of Vanity, Arrogance and Presumption, of Malice, Envy and Revenge, and at the same Time of such Weakness, Indiscretion and Folly, as ought to unite every honest and wise Man against him. That there appeared to me no Alternative left but the Ruin of Mr. Deane, or the Ruin of his Country. That he appeared to me in the Light of a wild boar, that ought to be hunted down for the Benefit of Mankind. That I would start fair with him, Dr. Bancroft, and give him Notice that I had hitherto been loath to give up Mr. Deane. But that this Measure of his appeared to Me to be so decisive against him that I had given him up to Satan to be buffeted.
       In all this it is easy to see there is too much Declamation, but the substantial Meaning of it, is, as appears to me, exactly true, as such as I will abide by, unless, future Evidence which I dont expect should convince me, of any Error in it.
      
      
       
        
   
   Silas Deane had arrived in Philadelphia on 12 July 1778, and had promptly requested an audience of Congress to enable him to defend his conduct in Europe, which had been severely impugned by his colleague Arthur Lee. Lee’s charges, supported by relatives and friends, split Congress into warring factions, and Deane failed to get a satisfactory hearing. His patience at last exhausted, he took his case to the country by publishing in the Pennsylvania Packet, 5 Dec. 1778, an address “To the Free and Virtuous Citizens of America” (reprinted in Deane PapersPapers of Silas Deane, 1774–1790, in New-York Historical Society, Collections, Publication Fund Series, vols. 19–23, New York, 1887–1891; 5 vols., 3:66–76). Intended as the first in a series of public letters, this one contained violent counter-charges against Arthur and William Lee, treated certain members of Congress with great freedom, and led to a controversy that can hardly be said to be settled even yet by historians. The strength of JA’s feelings about Deane’s publication is revealed in his letter to Vergennes, drafted in his Diary and printed under 10–11 Feb., below.


       
       
        
   
   The final sentence of this heated entry is obviously defective but is here printed literally. It was silently (and plausibly) corrected by CFA to read: “... but the substantial meaning of it is such as appears to me exactly true, and such as I will abide by, unless future evidence, which I don’t expect, should convince me of any error in it” (JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 3:187).


       
      
      

      1779 Feb. 9.
      
      
       Abbe C.
       
        Terruit Hispanos, Ruiter, qui terruit Anglos
        Ter ruit in Gallos, territus ipse ruit.
        Cum fueris Romae, Romano vivito more
        Si fueris alibi, vivito sicut ibi.
       
       Any Thing to divert Melancholly, and to sooth an aking Heart. The Uncandor, the Prejudices, the Rage, among several Persons here, make me Sick as Death.
       Virtue is not always amiable. Integrity is sometimes ruined by Prejudices and by Passions. There are two Men in the World who are Men of Honour and Integrity I believe, but whose Prejudices and violent Tempers would raise Quarrells in the Elisian Fields if not in Heaven. On die other Hand there is another, whose Love of Ease, and Dissipation, will prevent any thorough Reformation of any Thing—and his Cunning and Silence and Reserve, render it very difficult to do any Thing with him. One of the others, whom I have allowed to be honest, has such a bitter, such a Sour in him, and so few of the nice feelings, that God knows what will be the Consequence to himself and to others. Besides he has as much Cunning, and as much Secrecy.
       Called at Mr. Garniers—he not at home. At Mr. Grands. He and his Son began about the Address—bien faché. &c. I said, cooly, that I was astonished at the Publication of it without sending it to congress. That I believed Mr. Lee a Man of Integrity, and that all Suggestions of improper Correspondences in England, were groundless. That my Brother Lee was not of the sweetest disposition perhaps, but he was honest. That Virtue was not always amiable.... M. G. replyed, ilest soupsonneux—il n’a du Confiance en Personne. II croit que toutele Monde est—I cant remember the precise Word.... I believe this is a just Observation. He has Confidence in no body. He believes all Men selfish—And, no Man honest or sincere. This, I fear, is his Creed, from what I have heard him say. I have often in Conversation disputed with him, on this Point. However I never was so nearly in his Situation before. There is no Man here that I dare Trust, at present. They are all too much heated with Passions and Prejudices and party disputes. Some are too violent, others too jealous—others too cool, and too reserved at all Times, and at the same time, every day betraying Symptoms of a Rancour quite as deep.
       The Wisdom of Solomon, the Meekness of Moses, and the Patience of Job, all united in one Character, would not be sufficient, to qualify a Man to act in the Situation in which I am at present—and I have scarcely a Spice of either of these Virtues.
       On Dr. F. the Eyes of all Europe are fixed, as the most important Character, in American Affairs in Europe. Neither L. nor myself, are looked upon of much Consequence. The Attention of the Court seems most to F. and no Wonder. His long and great Reputation to which L’s and mine are in their infancy, are enough to Account for this. His Age, and real Character render it impossible for him to search every Thing to the Bottom, and L. with his privy Council, are evermore, contriving. The Results of their Contrivances, render many Measures more difficult.
      
      
       
        
   
   Chalut?


       
       
        
   
   A punning distich based on the life of the famous Dutch admiral M. A. de Ruyter (1607–1676), who had sailed up the Thames and Medway in 1667 but was mortally wounded fighting the French in the Mediterranean. Literally: “Ruyter, who terrified the Spaniards, who terrified the English, and thrice fell upon the French, himself has fallen, terrified himself.”


       
       
        
   
   “It is almost needless to say that Mr. Arthur Lee, Mr. Izard, and Dr. Franklin, are the persons referred to” (note by CFA, in JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 3:188).


       
       
        
   
   Suspension points, here and below, in MS.


       
      
      

      Draft of a Letter to Vergennes, 10–11 February 1779.Confidential
      
      
       
        Sir
       
       As your Excellency reads English perfectly well, my first Request is that you would not communicate this Letter, even to a Translator.
       I have hitherto avoided, in my single Capacity, giving your Excellency, any Trouble at all either by Letter or by Conversation. But the present Crisis Emergency demands that I should ask the Favour of your Excellency to explain my Sentiments to you, either by Letter or in Person. If your Excellency will permit a personal Interview, ignorant, and unpracticed as I am, in the French Language, I am sure that by my Countenance, my Gestures and my broken Syllables in French, I am sure I can make my self understood by your Excellency. If you prefer a Correspondence in Writing, I will lay open my Heart in Writing, under my Hand.
       It is the Address to the People in America under the Name of Mr. Silas Deane, that has occasioned this Boldness, in me.... It is to me, the most astonishing Measure, the most unexpected and unforeseen Event, that has ever happened, from the Year 1761, from which Year I have been as really engaged in this Controversy with Great Britain as I am now, to this Moment.
       I hope your Excellency will not conclude from thence that I despair of my the Commonwealth. Far otherwise.—I perfectly know, that the Body of the People in the United States stand immoveable as Mount Atlas, against Great Britain.—The only Consequences of these an Address like this of Mr. Deanes will may be a Prolongation of the War, and the necessity of hanging perhapsbringing to the last Punishment a fewhalf a Dozen Tories the more. This last, I assure your Excellency is with me and still more with my Country men a great Evil. We wish to avoid it. But when I consider the honourable Testimonies of Confidence, which Mr. Deane carried with him to America—when I consider the Friendship which I have heard there was in France between Mr. Deane and the Plenipotentiary, and the Consul of France,I confess I am afraid that,eventhe Honourable Testimonies from Your Excellency, and even, I dread to say it, from his MajestyI hope—I sincerely hope, that the Veneration which is due to the Plenipotentiary and the Consul of France has not been so employedhave emboldened Mr. Deane to this Measure.—A Measure that must end in his Confusion andRuinShame.—I know it will not end in Submission to G.B. which is the greatest American Evil. But it may End in a Division of the States—for upon my Honour I think that this Address, itself is an open Contempt, and, as far as in Mr. Deane lies, a total subversion of our Constitution.—Your Excellency may depend upon this, that no Man knows of this Letter, but myself—and that no other Man shall know it from me.
       
       
        The Reason, of my presuming, to address myself to your Excellency, separately, is because, Mr. Franklin has unhappily, attached himself to Mr. Deane, and set himself against Mr. Lee, and therefore I have communicated this Letter to neither, and I am determined to communicate it to neither.
       
       Dr. Franklin and Mr. Deane were upon better Terms with each other, than Dr. Franklin and Mr. Lee. I am extreamly sorry for this. But I am fully perswaded, that the Dr. is in this Instance mistaken and deceived. much Trouble to Individuals, but no final Detriment to the common Cause. But on the contrary that it will occasion so thorough an Investigation of several Things, as will rectify many Abuses.
       It is my indispensable Duty, upon this Occasion to inform your Excellency, that Mr. Lee was, as long ago as 1770, appointed by the General House of Representatives of the Massachusetts Bay, of which I had then the Honour to be a Member, their Agent at the Court of London in Case of the Death or Absence of Dr. Franklin. That from that This Honourable Testimony was given to Mr. Lee, by an Assembly in which he had no Relation or Connection, on Account of his avowed and inflexible Attachment to the American Cause, and the Abilities of which he had given many Proofs in its Defence. From that Time he held a constant Correspondence with several of those Gentlemen who stood foremost in the Massachusetts Bay, against the Innovations and illegal Encroachments of Great Britain. This correspondence I had an Opportunity of seeing, and I assure your Excellency from my own Knowledge, that it breathed invariably the most inflexible Attachment, and the most ardent Zeal in the Cause of his Country. From the Month of Septr. 1774 to November 1777, while I had the Honour to be a Member of Congress, I had constantly an Opportunity to see his Letters to Congress, to their Committees and to several of their Individual Members. That through the whole of both these Periods, he constantly communicated the most constant and the most certain Intelligence, which was received from any Individual, within my Knowledge. And since I have had the Honour to be joined with him in the Commission, here, I have found in him the same Fidelity and Zeal.
       I have not a Reason in the World, to believe or to suspect, that he has ever written maintained an improper Correspondence in England, or held any Conference or Negociation with any Body from England without communicating it to your Excellency and to his Colleagues.
       
       I am confident therefore, that every Assertion and Insinuation and Suspicion against him, of Infidelity to the United States or to their Engagements with his Majesty are false and groundless, and that they may easily be made to appear to be so, and that they certainly will be proved to be so, to the Utter Shame and Confusion of all those who have rashly published them to the World, and particularly of Mr. Deane, who has been so forsaken by his Discretion as to have published to the World many such Insinuations.
       
        The two Honourable Brothers of Mr. Lee, who are Members of Congress, I have long and intimately known. And of my own Knowledge I can say that no Men have discovered more Zeal, in Support of the Sovereignty of the United States, and in promoting from the Beginning a Friendship and Alliance with France, and there is nothing of which I am more firmly perswaded, than that every Insinuation that is thrown out of Mr. R. H. Lees holding improper Intercourse with a Dr. Berkenhout, is a cruel and an infamous Calumny.
        
       
      
      
       
        
   
   Written in JA’s Diary (D/JA/47) beneath a date caption, “1779. Feb. 10,” for a regular journal entry that was never written. Thus the letter draft may have been written on 10 or 11 Feb. or on both days. It bears no indication of the addressee’s name, and three-quarters of the text is either lined out or crossed out, no doubt by JA himself. Three other versions of the letter are known, all of them dated 11 Feb. 1779: (1) LbC, Adams Papers; (2) RC, Archives Aff. Etr., Paris, Corr. pol., Etats-Unis, vol. 7; (3) Tr, MH: Arthur Lee Papers, enclosed to Lee in a letter from JA written at Lorient, 9 June 1779 (LbC, Adams Papers; JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 7:95–97). LbC is actually a second draft, replacing the first draft, printed here, which was meant to be wholly lined out; it is nearly identical in substance with the text finally sent to Vergennes, and since it is printed in JA’s WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols. (7:79–80) and again in Wharton, ed., Dipt Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols. (3:42–44), there is no need to list here the alterations JA made in revising his text. Roughly speaking, JA sent to Vergennes those parts of his letter which were not struck out in the first draft (that is, those portions which appear in roman type in the present text), and then added a brief and courteous closing paragraph. A notation at the foot of LbC indicates that the letter was “Sent to Vergennes by a Comis, early in the Morning of the 12. Feb. 1779.” The delay had doubtless helped to shorten the letter by removing some of the indiscretions and asperities of the first draft.


       
       
        
   
   Suspension points in MS.


       
       
        
   
   One and the same person, namely C. A. Gérard, who held a commission as consul general of France as well as minister plenipotentiary to the United States (Gérard, Despatches and InstructionsDespatches and Instructions of Conrad Alexandre Gérard, 1778–1780: Correspondence of the First French Minister to the United States with the Comte de Vergennes, ed. John J. Meng, Baltimore, 1939., p. 130, note). Deane’s sailing with Gerard in the flagship of the Comte d’Estaing’s squadron had been intended by the French government as a special mark of favor to the recalled American commissioner (same, p. 89–90).


       
       
        
   
   Dr. John Berkenhout, a British secret agent, came to America to promote the aims of the Carlisle peace commission of 1778. Berkenhout had known Arthur Lee in London and thus contrived to meet Richard Henry Lee in Philadelphia, but with no further result than that, thanks to Deane, his relations with the Lees became a warm issue in the Deane-Lee controversy. See Deane PapersPapers of Silas Deane, 1774–1790, in New-York Historical Society, Collections, Publication Fund Series, vols. 19–23, New York, 1887–1891; 5 vols., 3:2–3, 72–73; Howard Peckham, “Dr. Berkenhout’s Journal, 1778,” PMHBPennsylvania Magazine of History and Biography., 65:79–92 (Jan. 1941).


       
       
        
   
   Vergennes’ reply to the much curtailed version of this letter that JA finally sent him on 12 Feb., is in the Foreign Secretary’s own hand and is dated “a Versailles Le 13. fevrier 1779” (RC in Adams Papers, printed in JA’s WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 7:80–81, q.v.). See, further, entry of 12 Feb., below, and note 4 there.


       
      
      

      1779. Feb. 11.
      
      
       When I arrived in France, the French Nation had a great many Questions to settle.
       The first was—Whether I was the famous Adams, Le fameux Adams? —Ah, le fameux Adams?—In order to speculate a little upon this Subject, the Pamphlet entituled Common sense, had been printed in the Affaires de L’Angleterre et De L’Amérique, and expressly ascribed to M. Adams the celebrated Member of Congress, le celebre Membre du Congress. It must be further known, that altho the Pamphlet Common sense, was received in France and in all Europe with Rapture: yet there were certain Parts of it, that they did not choose to publish in France. The Reasons of this, any Man may guess. Common sense undertakes to prove, that Monarchy is unlawful by the old Testament. They therefore gave the Substance of it, as they said, and paying many Compliments to Mr. Adams, his sense and rich Imagination, they were obliged to ascribe some Parts to Republican Zeal. When I arrived at Bourdeaux, All that I could say or do, would not convince any Body, but that I was the fameux Adams.—Cette un homme celebre. Votre nom est bien connu ici.—My Answer was—it is another Gentleman, whose Name of Adams you have heard. It is Mr. Samuel Adams, who was excepted from Pardon by Gen. Gage’s Proclamation.—Oh No Monsieur, cette votre Modestie.
       But when I arrived at Paris, I found a very different Style. I found great Pains taken, much more than the Question was worth to settle the Point that I was not the famous Adams. There was a dread of a sensation—Sensations at Paris are important Things. I soon found too, that it was effectually settled in the English News Papers that I was not the famous Addams. No body went so far in France or Ingland, as to say I was the infamous Adams. I make no scruple to say, that I believe, that both Parties for Parties there were, joined in declaring that I was not the famous Adams. I certainly joined both sides in this, in declaring that I was not the famous Adams, because this was the Truth.
       It being settled that he was not the famous Adams, the Consequence was plain—he was some Man that nobody had ever heard of before —and therefore a Man of no Consequence—a Cypher. And I am inclined to think that all Parties both in France and England—Whiggs and Tories in England—the Friends of Franklin, Deane and Lee, differing in many other Things agreed in this—that I was not the fameux Adams.
       Seeing all this, and saying nothing, for what could a Man say?— seeing also, that there were two Parties formed, among the Americans, as fixed in their Aversion to each other, as both were to G.B. if I had affected the Character of a Fool in order to find out the Truth and to do good by and by, I should have had the Example of a Brutus for my Justification. But I did not affect this Character. I behaved with as much Prudence, and Civility, and Industry as I could. But still it was a settled Point at Paris and in the English News Papers that I was not the famous Adams, and therefore the Consequence was settled absolutely and unalterably that I was a Man of whom Nobody had ever heard before, a perfect Cypher, a Man who did not understand a Word of French—awkward in his Figure—awkward in his Dress—No Abilities—a perfect Bigot—and fanatic.
      
      
       
        
   
   A French translation of Thomas Paine’s Common Sense, or rather of extracts from it, had been published in Affaires de l’Angleterre et de l’Amerique, vol. 1 (1776), No. 1, p. 84–87; No. 4, p. 33–85 (see note on entry of 3 March 1779, below). The introduction to the first extracts, in a “Lettre d’un Banquier de Londres à M.*** à Anvers ... le 4 Mai 1776,” remarks (p. 83–84):


        
         
          
           “... je puis vous dire un mot au-jourd’hui de la sensation que me paroît faire sur nos négociants, un écrit que l’on vient de recevoir d’Amérique, & qui a, dit-on, la plus grande vogue dans les Colonies.
           “II est intitulé le Sens commun, & on l’attribue à M. Adams, fameux proscrit, que le général Gage a exclu, ainsi que M. Hancoks, de son amnistie. Vous savez que M. Adams est un des députées de la baie de Massachusets au Congrès général, où on le regarde comme un des premiers pivots de la révolution. Vous allez voir quelques extraits de son Ouvrage. C’est M. Adams qui parle [&c.].”
          
         
        
       
      
      

      Feb. 11. 1779.
      
      
       It is my indispensable Duty, to tell the Comte de Vergennes that I think one great Cause of this horrid Address of Mr. Deane is Mr. Franklins Certificate in his favour that he is an able and faithfull Negotiator, and that Mr. Franklin was deceived in this—that Mr. F.’s Knowledge actually in America, for a great Many Years has not been long—that he was Upright in this but deceived. That there are such certain and Infallible Proofs of Vanity, Presumption, Ambition, Avarice, and Folly in Mr. Deane as render him very unworthy of Confidence and therefore that Dr. F. has been deceived.
      
      
       
        
   
   Second entry of this date. In the MS a blank of nearly half a page separates the two entries so dated.


       
       
        
   
   JA probably meant to write “wide” or “extensive”; or else he supposed, when completing this clause, that he had written “Residence” instead of “Knowledge” as subject of the clause.


       
      
       

      Feb. 12.
      
      
       My Mind has been in such a State, since the Appearance of Mr. Deanes Address to the People, as it never was before. I confess it appeared to me like a Dissolution of the Constitution. It should be remembered that it first appeared from London in the English Papers—then in the Courier De L’Europe—and We had not received the Proceedings of Congress upon it. A few days after, Dr. Franklin received from Nantes, some Philadelphia Papers, in which were the Pieces signed Senex and Common Sense, and the Account of the Election of the New President Mr. Jay. When it was known that Congress had not censured Mr. Deane, for appealing to the People, it was looked upon as the most dangerous Proof that had ever appeared, of the Weakness of Government, and it was thought that the Confederation was wholly lost by some. I confess it appeared terrible to me indeed. It appeared to me that it would wholly loose us the Confidence of the French Court. I did not see how they could ever trust any of Us again—that it would have the worst Effects upon Spain, Holland and in England, besides endangering a civil War in America. In the Agony of my Heart, I expressed myself to one Gentleman Dr. Bancroft, with perhaps too much warmth.
       But this Day, Dr. Winship arrived here, from Brest, and soon afterwards, the Aid du Camp of Le Marquis de Fayette, with Dispatches, from Congress, by which it appears that Dr. Franklin is sole Plenipotentiary, and of Consequence that I am displaced.
       The greatest Relief to my Mind, that I have ever found since the Appearance of the Address. Now Business may be done by Dr. Franklin alone. Before it seemed as if nothing could be done.
      
      
       
        
   
   Articles in the Pennsylvania Packet, beginning 15 Dec. 1778, for and against Deane; reprinted in Deane PapersPapers of Silas Deane, 1774–1790, in New-York Historical Society, Collections, Publication Fund Series, vols. 19–23, New York, 1887–1891; 5 vols., 3:81 ff.


       
       
        
   
   Henry Laurens resigned as president, 9 Dec. 1778, on the ground that Congress was not taking proper action on Deane’s disrespect to Congress in his recent address to the public. Next day he was succeeded in office by John Jay, a partisan of Deane. See JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 12:1202–1206; Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 3:528–529; entries of 20, 22 June, below.


       
       
        
   
   Amos Windship, Harvard 1771, surgeon on the Alliance (Harvard Univ. Archives; Diary entries in April–May, below).


       
       
        
   
   On 14 Sept. 1778 Congress dissolved the American Commission in France by electing Franklin sole minister plenipotentiary, but it did not get around to drawing up his instructions until 26 Oct., and these were not sent until Lafayette sailed for France in the Alliance in January (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 12:908; Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 2:807–809). Before JA had been in Paris six weeks he had warmly recommended that a single minister be placed in charge of American affairs in France (to Samuel Adams, 21 May 1778, NN:Bancroft Coll.; copied into JA’s Autobiography under its date). On 12 Feb., within a few hours of sending off his agitated letter to Vergennes (entry of 10–11 Feb., above), he learned of “the new Arrangement,” and in writing Vergennes again, 16 Feb. (as well as in private letters), he expressed satisfaction with what he called Congress’ “masterly Measure,” which obviated any need for him to pursue with Vergennes the question of Deane’s conduct and its consequences (LbC, Adams Papers; Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:50–51). However, JA’s notification by the Committee of Foreign Affairs did not recall him and gave him no instructions beyond a vague promise that something might follow, and “In the mean Time we hope you will exercise your whole extensive Abilities on the Subject of our Finances” (R. H. Lee and James Lovell to JA, 28 Oct. 1778, Adams Papers; same, 2:814–815).


       
      
      

      Feby. 13.
      
      
       There is no such Thing as human Wisdom. All is the Providence of God. Perhaps few Men have guessed more exactly than I have been allowed to do, upon several Occasions, but at this Time which is the first I declare of my whole Life I am wholly at a Loss to foresee Consequences.
      
     